Title: To George Washington from Paul Joseph Guérard [de] Nancrède, February 1797
From: Nancrède, Paul Joseph Guérard [de]
To: Washington, George


                        TO GEORGE WASHINGTON PRESIDENT of the UNITED STATES.Sir,
                            Boston, February, 1797.
                        
                        The EDITOR of the STUDIES OF NATURE, indulges the idea that in dedicating to you the AMERICAN Edition of a work, so much esteemed, he does not take a disrespectful or unwelcome license. As a member of the human family, he finds a superior gratification, in testifying his respect for a character, equally known and revered among mankind. As an AMERICAN CITIZEN, he feels a sweet satisfaction in paying the tribute of gratitude and veneration, in his power, to the MAN, whom his country delights to honour and to bless, as having eminently contributed to establish her independence, by his military command; to insure her peace and prosperity, by his civil administration; and to enhance her glory, by his public and private virtues. But however congenial it is with his sentiments and feelings, he considers it unauthorised by propriety, for him to address to you declarations of this nature, but as he appears in the character of Editor of a work, which he wishes to obtain, and conceives to deserve, your favorable acceptance. The belief that the general intention and execution, if not all the peculiar sentiments of the STUDIES OF NATURE will coincide with your views, encourages him to offer them to your attention. Such a belief is the natural consequence of his opinion that the work is calculated to interest the Philosopher, by presenting ingenious and useful speculation......the Philanthropist, by exciting “A WARMER INTEREST IN FAVOUR OF SUFFERING HUMANITY”........the Friend of Religion and Morals, by illustrating the being and providence of DEITY.....and the Lover of Nature, by displaying the harmony and proportion, the beauty and utility that mark her productions.
                        
                            JOSEPH NANCREDE.
                        
                    